16-1832-cr
United States v. Johnson

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
19th day of March, two thousand nineteen.

Present:
                 BARRINGTON D. PARKER,
                 DEBRA ANN LIVINGSTON,
                 DENNY CHIN,
                       Circuit Judges.

_____________________________________

UNITED STATES OF AMERICA,

                           Appellee,

                 v.                                                16-1832-cr

LEROY JOHNSON, AKA Ace,

                  Defendant-Appellant.
_____________________________________

For Defendant-Appellant:                  MATTHEW B. LARSEN, Federal Defenders of New
                                          York Appeals Bureau, New York, N.Y.

For Appellee:                             JANE KIM, Assistant United States Attorney, (Sarah K.
                                          Eddy, Assistant United States Attorney, on the brief),
                                          for Geoffrey S. Berman, United States Attorney for the
                                          Southern District of New York, New York, N.Y.




                                                1
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Sullivan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Leroy Johnson (“Johnson”) appeals from a judgment entered on

June 7, 2016, in the United States District Court for the Southern District of New York,

following his guilty plea to one count of firearms trafficking, in violation of 18 U.S.C.

§ 922(a)(1)(A), and six counts of possessing a firearm after having previously been convicted of

a felony, in violation of 18 U.S.C. § 922(g)(1). See Judgment, United States v. Johnson, No.

15-cr-761 (S.D.N.Y. June 7, 2016), ECF No. 22. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       Johnson’s base offense level at sentencing was determined under § 2K2.1(a)(2) of the

2015 United States Sentencing Guidelines (“U.S.S.G”), which is applicable “if the defendant

committed any part of the instant offense subsequent to sustaining at least two felony convictions

of either a crime of violence or a controlled substance offense.”        The Commentary to that

section directs the reader to U.S.S.G. § 4B1.2(a), which in 2015 defined a “crime of violence” as:

               [A]ny offense under federal or state law, punishable by
               imprisonment for a term exceeding one year, that—
                       (1) has as an element the use, attempted use, or threatened
               use of physical force against the person of another, or
                       (2) is burglary of a dwelling, arson, or extortion, involves
               use of explosives, or otherwise involves conduct that presents a
               serious potential risk of physical injury to another.

Subsection (1) is commonly referred to as the “force clause, while (2) contains both the

“enumerated” and “residual” clauses.       Johnson argued that his two prior convictions for

attempted second-degree robbery under New York law did not constitute “crimes of violence,”

                                                 2
and thus that the district court incorrectly calculated his sentence by using them as predicate

crimes.     At sentencing, the district court concluded that it “[s]eems . . . obvious that an

attempted robbery in the second degree likewise includes the attempted use of physical force,”

and thus falls within the definition of a “crime of violence.” App’x 29 (Sentencing Transcript).

The district court did not employ the residual clause at sentencing.

          Johnson presents only one issue on appeal, which is whether his two prior convictions for

attempted New York robbery in the second degree constitute “crimes of violence.”1        He argues

that they do not, as New York robbery does not involve the “violent force” required to constitute

a crime of violence under § 4B1.2’s “force clause.” See Johnson v. United States, 559 U.S.
133, 140 (2010) (finding in the context of the Armed Career Criminal Act that the “force clause”

must mean “violent force”). We disagree and therefore affirm Johnson’s sentence.

          “In reviewing Guidelines calculations, we apply a de novo standard to legal conclusions

and we accept the sentencing court’s factual findings unless they are clearly erroneous.” United

1
  Johnson’s predicate convictions were both under N.Y. Penal Law § 160.10. He and the
government agree that his convictions were under the first sub-section of that provision, which is
as follows:
                 A person is guilty of robbery in the second degree when he
                 forcibly steals property and when:
                 1. He is aided by another person actually present . . . .
Under N.Y. Penal Law § 160.00, “forcibly stealing property” is defined as follows:
                 A person forcibly steals property and commits robbery when, in
                 the course of committing a larceny, he uses or threatens the
                 immediate use of physical force upon another person for the
                 purpose of:
                 1. Preventing or overcoming resistance to the taking of the
                 property or to the retention thereof immediately after the taking; or
                 2. Compelling the owner of such property or another person to
                 deliver up the property or to engage in other conduct which aids in
                 the commission of the larceny.


                                                    3
States v. Walker, 595 F.3d 441, 443 (2d Cir. 2010).          When deciding whether Johnson’s

convictions for attempted robbery in the second degree constitute “crimes of violence,” we use

the categorical approach. See United States v. Jones, 878 F.3d 10, 16 (2d Cir. 2017). “This

approach, familiar by now, involves two steps: first we identify the elements of the predicate

conviction by determining the minimum criminal conduct a defendant must commit to be

convicted; second, we determine whether that minimum criminal conduct ‘has as an element the

use, attempted use, or threatened use of physical force.’”   See United States v. Moore, 916 F.3d
231, 240 (2d Cir. 2019) (quoting U.S.S.G. § 4B1.2(a)(1)).        When determining whether the

minimum conduct required involves an element of force, “there must be a realistic probability,

not a theoretical possibility, that the statute at issue could be applied to conduct that does not

constitute a crime of violence.” United States v. Hill, 890 F.3d 51, 56 (2d Cir. 2018) (internal

quotation marks omitted).

       Johnson’s argument that second-degree robbery does not fall within § 4B1.2(a)’s “force

clause” is squarely foreclosed by our recent opinion in United States v. Moore, in which we held

that New York robbery in the third-degree is categorically a crime of violence under the same

Guidelines provision.   See Moore, 916 F.3d at 239-42. The panel in Moore explicitly rejected

Johnson’s argument that the force required for “forcible stealing” does not require the violent

force required by Johnson.    See id. at 241 (concluding that “[b]y its plain language . . . New

York’s robbery statute includes as an element the use of violent force” (internal quotation marks

omitted)). The New York robbery statute’s definition of “forcible stealing” requires sufficient

force to overcome the victim’s resistance, which both this Court and the Supreme Court have

deemed sufficient.   See id. at 242; see also Stokeling v. United States, 139 S. Ct. 544, 548

(2019) (“[T]he force necessary to overcome a victim’s physical resistance is inherently ‘violent’


                                                4
in the sense contemplated by Johnson . . . .”). And as we noted in Pereira-Gomez, which

analyzed the similarly-worded “force clause” under a different provision of the Guidelines, the

fact that Johnson’s conviction is for attempted robbery, rather than completed robbery, does not

change our result.   United States v. Pereira-Gomez, 903 F.3d 155, 166 (2d Cir. 2018) (“This

argument misrepresents criminal attempt under New York law. Regarding attempt, the state’s

highest court requires that the action taken by an accused be ‘so near to its accomplishment that

in all reasonable probability the crime itself would have been committed, but for timely

interference.’” (quoting People v. Mahboubian, 74 N.Y.2d 174, 196 (1989))).    The district court

therefore correctly categorized Johnson’s prior convictions for attempted New York robbery in

the second degree as “crimes of violence” when calculating his sentence.

       We have considered Johnson’s remaining arguments and find them to be without merit or

unnecessary to this disposition.2   Accordingly, we AFFIRM the judgment of the district court.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




2
  While Johnson also argues that his convictions for New York robbery do not constitute generic
robbery such that they could fall within the definition of “crime of violence” included in the
commentary to § 4B1.2, we need not reach that argument here, as we have determined his
convictions are categorically crimes of violence under the “force clause.” We note, however,
that this Court has determined that attempted robbery in the second degree under New York law
is broader than generic robbery in its review of a sentence under a different provision of the
Guidelines. See Pereira-Gomez, 903 F.3d at 164.


                                                5